Citation Nr: 0934638	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a retained foreign body in the scrotum.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
right hand fragment wound scar; however, during the pendency 
of the appeal, the RO granted that benefit in a November 2007 
rating decision.  Accordingly, the issue of entitlement to 
service connection for right hand fragment wound scar no 
longer remains in appellate status, and no further 
consideration is required.

The Board also observes that the Veteran's appeal had 
originally included the issue of entitlement to an increased 
evaluation for hearing loss.  However, the Veteran indicated 
that he would like to withdraw that claim in an April 2007 
statement.  Similarly, he submitted a statement in November 
2007 indicating that he would to withdraw his appeal for the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a rotated left 
kidney as well as entitlement to an increased evaluation for 
posttraumatic stress disorder (PTSD) and a right arm fragment 
wound scar and entitlement to service connection for 
residuals of a left leg skin graft and residuals of a left 
eye shrapnel wound.  Accordingly, those issues no longer 
remain in appellate status, and no further consideration is 
required.

In addition, the Veteran's appeal had included the issue of 
entitlement to an increased evaluation for a left post 
auricular scar.  However, the Veteran did not submit a 
substantive appeal for that particular issue following the 
issuance of the July 2006 statement of the case.  In fact, 
the Veteran indicated in his August 2006 VA Form 9 that he 
was only appealing certain issues and did not list his left 
post auricular scar. See 38 C.F.R. § 20.202.  Accordingly, 
the issue of entitlement to an increased evaluation for a 
left post auricular scar no longer remains in appellate 
status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed rating decision dated in October 1974 
denied service connection for shrapnel wounds with retained 
foreign bodies in the penis and scrotum.

3.  The evidence received since the October 1974 rating 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for postoperative residuals of a retained foreign body in the 
scrotum. 

4.  The Veteran has been shown to have postoperative 
residuals of a retained foreign body in the scrotum that are 
related to an injury sustained during active service.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision, which denied 
entitlement to service connection for shrapnel in the penis 
and scrotum, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the October 1974 
rating decision is new and material, and the claim for 
service connection for postoperative residuals of a retained 
foreign body in the scrotum is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Resolving reasonable doubt in favor of the Veteran, 
postoperative residuals of a retained foreign body in the 
scrotum were incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  In the decision below, the Board has 
reopened and granted the Veteran's claim for entitlement to 
service connection for postoperative residuals of a retained 
foreign body in the scrotum.  Therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Accordingly, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the appellant was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence. 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition." Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

The Board observes that the Veteran's claim for service 
connection for postoperative residuals of a foreign body in 
the scrotum, previously claimed as shrapnel wounds with 
retained foreign bodies in the penis and scrotum, was 
previously considered and denied by the RO in a decision 
dated in October 1974.  The Veteran was notified of that 
decision and of his appellate rights.  The Veteran did not 
appeal that decision and it became final.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

In April 2005, the Veteran essentially requested that his 
claim for service connection for postoperative residuals of a 
retained foreign body in the scrotum be reopened.  The 
November 2005 rating decision currently on appeal appears to 
have implicitly reopened the claim for service connection and 
adjudicated it on a de novo basis.  As will be explained 
below, the Board believes that the RO's adjudication 
regarding reopening the Veteran's claim for service 
connection is ultimately correct.  However, regardless of 
what the RO has done in cases such as this, "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim 
does not involve a prior final denial by the Board but rather 
by the RO, the United States Court of Veterans Appeals 
(Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions. Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for 
postoperative residuals of a retained foreign body in the 
scrotum.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the October 1974 rating decision denied 
the Veteran's claim for service connection for shrapnel 
wounds with retained foreign bodies in the penis and scrotum.  
In that decision, the RO stated that a special surgical 
examination at the time of the May 1974 VA examination did 
not reveal any palpable evidence of wounds or palpable 
foreign bodies.  Thus, the RO concluded that service 
connection for shrapnel wounds with retained foreign bodies 
in the penis and scrotum was not warranted.

The evidence associated with the claims file subsequent to 
the October 1974 decision includes VA treatment records, 
August 2007 and January 2009 VA examination reports, and 
several lay statements as well as the Veteran's own 
contentions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the October 
1974 rating decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for 
postoperative residuals of a retained foreign body in the 
scrotum.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that the August 2007 VA examiner 
diagnosed the Veteran with scar formation or possible encased 
scarring over a tiny metallic shrapnel fragment in the 
inferior portion of the mid scrotal sac just to the left of 
the median raphe.  The examiner stated that he could identify 
a rather woody sensation or thickening approximately 8 to 10 
millimeters in length and 1 to 2 millimeters in width.  The 
Board finds that this evidence provides evidence of a 
palpable foreign body in the Veteran's scrotum.  Therefore, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
postoperative residuals of a retained foreign body in the 
scrotum.  

Turning to the merits of the Veteran's claim, in considering 
the evidence of record under the laws and regulations as set 
forth above, the Board finds that the Veteran is entitled to 
service connection for the postoperative residuals of a 
retained foreign body in the scrotum.  His service treatment 
records show that he received shell fragment wounds to both 
legs and the groin from an exploding grenade during hostile 
action in November 1966.  The Veteran's service personnel 
records also indicate that he has been awarded the Purple 
Heart, which is indicative of participation in combat.  As 
such, there is satisfactory evidence that the Veteran 
sustained wounds to the scrotum that is consistent with the 
circumstances, conditions, or hardships of his service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 
82 F.3d 389 (1996). 

In addition, VA medical records dated in February 1974 
document the Veteran as having complained of pieces of 
shrapnel in his penis, which seemed to be causing the 
reoccurrence of an abscess in that area.  Penile films also 
showed what may have been several small metal fragments that 
would be difficult, if not impossible, to remove.  

A May 1974 VA examination of the scrotum and penis did not 
reveal any palpable evidence of wounds or foreign bodies, but 
it was noted that that an April 1974 x-ray had apparently 
confirmed the presence of small shrapnel fragment wounds.  

More recently, at the August 2007 VA examination, the Veteran 
reported that the left side of his distal penis shaft was 
injured by flying portions of a metallic projective, which 
was embedded in the subcutaneous skin lateral to the left 
corpus cavernosum.  The Veteran stated that the metallic 
fragments had migrated over the years subcutaneously 
proximally down the left shaft of the penis into the median 
raphe area of the scrotum coming to lie about five years ago 
just to the left of the median raphe in the inferior portion 
of the mid scrotal sac.  A physical examination identified a 
rather woody sensation or thickening approximately 8 to 10 
millimeters in length and 1 to 2 millimeters in width at the 
Veteran's median raphe area in the mid scrotum inferiorly at 
its most distal point.   It was somewhat tender to moderate 
pressure, and the object or at least the firm area was fixed 
and felt to be approximately 3 millimeters below the surface 
of the skin just to the left of the median raphe.  The 
examiner diagnosed the Veteran as having a scar formation or 
possibly encased scarring over a tiny metallic shrapnel 
fragment in the inferior portion of the mid scrotal sac just 
to the left of the median raphe.

VA medical records dated in May 2008 document the Veteran as 
having had a mass excised from his scrotum.  No definite 
foreign body was found.  

The Veteran was subsequently afforded another VA examination 
in January 2009 during which the examiner noted that the 
Veteran had removal of what was described as a cyst or soft 
tissue inflammatory mass from the area of the median raphe of 
the scrotum just to the left of the midline.  It was noted 
that the Veteran could no longer feel a mass in that area, 
which was suspected to have been a possible retained metallic 
fragment, but that did not prove out at the time of surgery.  
The examiner also noted that the Veteran had had a subsequent 
ultrasound to the scrotal area, which had not revealed any 
foreign body.  The Veteran indicated that he had much less 
irritation at the site after the procedure.  He stated that 
he still had some discomfort, but it was not nearly as often 
as prior to the surgical procedure.  The Veteran had no 
breakdown of any scar or any infections or complications at 
the operative site.  The examiner noted that he no longer 
noticed the former woody sensation or thickening on palpation 
of the area that he had felt on the previous examination.  
The examiner diagnosed the Veteran with status post removal 
of fibrotic mass mid scrotal raphe inferior and just to the 
left of midline for foreign body suspicion.  The examiner 
observed that the foreign body in terms of a metallic 
structure was not actually identified, but stated that it 
probably extruded naturally many years after the original 
penetrating injury and that a fibrotic mass was removed.  He 
again noted that he was unable to palpate the same mass that 
he identified approximately 2 years earlier and commented the 
palpatory consistency of the scrotum was normal.  

Based on the foregoing, the evidence of record clearly 
indicates that the Veteran sustained a shell fragment wound 
to the groin area.  In addition, he continued to complain of 
and seek treatment for such an injury following his period of 
service.  

With regard to whether the Veteran has a current disability, 
the Board does note that the January 2009 examiner found that 
the foreign body probably extruded naturally many years after 
the original penetrating injury and that the fibrotic mass 
that developed thereafter was removed in May 2008.  However, 
in a recent decision, the Court held that the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007).   Thus, a claimant 
may be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim. 
Id.   Therefore, the Board finds that the Veteran has met the 
requirements for a current disability in this case, as he did 
have a fibrotic mass during the pendency of his claim.

The final issue remaining is whether there is a relationship 
between the Veteran's current disability and the in-service 
injury.  However, based on the foregoing discussion, it is 
not necessary to prove this element since the Board has 
determined that the Veteran's postoperative residuals of a 
retained foreign body in the scrotum originally manifested 
during service and that such symptomatology continued 
thereafter.  

Based on the foregoing, the Board concludes that there is an 
approximate balance of positive and negative evidence in this 
case.  To the extent that there is any reasonable doubt that 
the Veteran is entitled to service connection for 
postoperative residuals of a retained foreign body in the 
scrotum, that doubt will be resolved in the Veteran's favor.  
Accordingly, the Board concludes that service connection for 
postoperative residuals of a retained foreign body in the 
scrotum is warranted.  









ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for postoperative residuals 
of a retained foreign body is reopened, and service 
connection is granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


